Citation Nr: 1820184	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  15-02 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for hepatitis, claimed as the result of a March 2012 cystoscopy performed at a VA medical facility.

2.  Entitlement to service connection for a bladder disorder, claimed as bladder blockage, to include as secondary to hepatitis.

3.  Entitlement to service connection for a gastrointestinal disorder, claimed as stomach ulcer, to include as secondary to hepatitis.

4.  Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for additional disability, to include bladder or gastrointestinal disability, claimed as the result of VA treatment in 2012 and 2013.



REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2013 and September 2014 rating decisions issued by the RO in Hartford, Connecticut.

In March 2016, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.

For the reasons set forth below, this appeal is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran has submitted various medical records and provided testimony before a DRO following issuance of the Statements of the Case.  

While the pertinent substantive appeals in this case were filed after February 2, 2013, the Veteran's representative has specifically requested initial AOJ consideration of the new evidence.  See 38 C.F.R. § 20.1304 (c) (2017); see also Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154.  Accordingly, the case must be remanded so that the AOJ can consider this evidence in the first instance.

In addition, with respect to the Veteran's claim for compensation under the provisions of 38 U.S.C. § 1151 for hepatitis, claimed as the result of a March 2012 cystoscopy performed at a VA Medical Center, VA treatment records reflect that the Veteran underwent cystoscopy in March 2012.  A notation following the procedure reflects that one scope was not processed according to normal procedure-it was cleaned correctly, but sterilized on the standard rather than advanced cycle.  It was noted that the risk to the Veteran was negligible; however, testing for blood-borne pathogens and hepatitis vaccinations were recommended.

The Veteran subsequently underwent immunization for hepatitis C.  Blood tests for hepatitis B and C were noted to be negative in May 2012.  

The Board notes that since that time, the Veteran has submitted treatment records from Saint Mary's Hospital dated in 2015 which include notation of hepatitis B in past medical history.  A May 2015 treatment report notes a history of hepatitis B in remission, treated with 6 months of injections that were done in April 2014.

In addition, during the Veteran's DRO hearing, he testified that he was diagnosed with hepatitis in September 2014, and he subsequently had to undergo injections for a course of 6 months.

The Board notes that while VA treatment records from 2013 and 2016 are of record, complete treatment records covering this period do not appear to be of record. 

In addition, an October 2017 deferred rating decision reflects that the AOJ was in the process of obtaining additional VA outpatient treatment records for the period from August 1968 to September 2000.  Neither those records, nor a negative response that such records are unavailable, have been associated with the claims file.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, any outstanding records of VA treatment records should be obtained.

Finally, while this matter is on remand, the Veteran is asked to clarify his contentions with respect to the claim for compensation under 38 U.S.C. § 1151 for additional bladder or gastrointestinal disability.  It appears that he is claiming that the same event that led to hepatitis also caused bladder and gastrointestinal disability; though he has not indicated the same date of the procedure.  While on the VA Form 9 he noted injury to the bladder and stomach due to negligent VA treatment, he did not identify a particular treatment or treatment date, or indicate how such treatment resulted in further disability.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and his representative to provide a statement clarifying his contentions with regard to his claim for compensation under 38 U.S.C. § 1151 for additional bladder or gastrointestinal disability, including the dates and name of the procedure(s) he alleges caused additional bladder and gastrointestinal disability.  The response(s) received should be associated with the claims file.

2.  Ask the Veteran and his representative to identify, and provide appropriate releases for, any care providers who may possess new or additional evidence pertinent to the issues on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to specifically include treatment records from 1968 to September 2000 and any record of treatment pertaining to diagnosis and treatment of hepatitis from 2013 to 2015.  All records and/or responses received should be associated with the claims file.

4.  Thereafter, undertake any additional development deemed warranted, to specifically include consideration of whether VA examination and medical opinions are needed in light of all new evidence.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

